Mr. Chief Justice Sheldon, dissenting: Although the section quoted from the special act incorporating the town of Jefferson does afford some ground of implication, that upon oath or affirmation being made for a warrant, one may issue, there is no express authority thereby given for the issue of a warrant to arrest. As a fine only, and no imprisonment, is the punishment prescribed for a violation of the ordinance, and there is no provision made by the ordinance, or otherwise, for imprisonment until the fine imposed shall be paid, no proper purpose is perceived for the making of an arrest on a warrant, and having the body of the defendant before the magistrate; and in such existing circumstances, I can not think that, under a proper interpretation of the section referred to, it gives the authority to issue a warrant for arrest.